
	

114 HR 2670 : Microloan Modernization Act of 2015
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2670
		IN THE SENATE OF THE UNITED STATES
		July 14, 2015Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to provide for expanded participation in the microloan program, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Microloan Modernization Act of 2015. 2.Waivers of 25/75 rule (a)Waiver authorizedSection 7(m)(4)(E)(i) of the Small Business Act (15 U.S.C. 636(m)(4)(E)(i)) is amended by adding at the end the following: The Administrator shall by rule establish a process by which intermediaries may apply for and the Administrator may grant a waiver from the requirements of this clause..
 (b)Contents of ruleIn the rule required by the amendment made by subsection (a), the Administrator of the Small Business Administration shall require any applicant for a waiver to—
 (1)to specify how such applicant will use the additional technical assistance; and (2)provide assurance in a form provided for by the Administrator in the rule that the intermediary will have sufficient funds to provide technical assistance to all of the intermediary’s borrowers.
 (c)Rulemaking requirementsThe rule required by subsection (a) shall be promulgated after notice and the opportunity for comment of not less than 60 days. Such regulation shall be codified in the Code of Federal Regulations and shall incorporate any delegation of the Administrator’s authority to approve waivers to any appropriate subsidiary official.
 3.Microloan intermediary lending limit increasedSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended by striking $5,000,000 and inserting $6,000,000. 4.Extended repayment termsSection 7(m)(6) of the Small Business Act (15 U.S.C. 636(m)(6)) is amended by adding at the end the following:
			
 (F)Repayment terms for loans to small businessesThe Administrator may not impose limitations on the term for repayment of a loan made by an intermediary to a small business concern or entrepreneur, except that—
 (i)in the case of a loan made by an intermediary of $10,000 or less, the repayment term shall be not more than 6 years; and
 (ii)in the case of a loan greater than $10,000, the repayment term shall be not more than 10 years.. 5.Lines of credit authorizedSection 7(m)(6)(A) of the Small Business Act (15 U.S.C. 636(m)(6)(A)) is amended by inserting after short-term insert (including lines of credit).
 6.GAO study of microenterprise participationNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall complete a study on and report to the Committee on Small Business of the House of Representatives on the following:
 (1)The operations (including services provided, structure, size, and area of operation) of a representative sample of—
 (A)intermediaries that are eligible for participation in the microloan program under section 7(m) of the Small Business Act and that do participate; and
 (B)intermediaries (including those operated for profit, operated as nonprofits, and those affiliated with a United States institution of higher learning) that are so eligible and that do not participate.
 (2)The reasons why intermediaries described in paragraph (1)(B) choose not to participate. (3)Recommendations on how to encourage increased participation in the microloan program by intermediaries described in paragraph (1)(B).
 (4)Recommendations on how to decrease the costs associated with participation in the microloan program for eligible intermediaries.
 7.Office of Advocacy economic study of mandatory savings requirementNot later than 120 days after the date of enactment of this Act, the Chief Counsel for Advocacy of the Small Business Administration shall submit to the Committee on Small Business of the House of Representatives a report on the economic impact of a mandatory savings requirement on business concerns eligible to participate in the microloan program under section 7(m) of the Small Business Act, including on the benefits and costs of such a requirement and recommendations on implementation of such a requirement.
		
	Passed the House of Representatives July 13, 2015.Karen L. Haas,Clerk
